PER CURIAM.
Appellant/cross-appellee, Diane Brigan-ti, appeals from an amended final judgment and an order for fees and costs. Appellee/cross-appellant, Townhouses of Venetian Park Homeowners Association, Inc. (the Association), filed a cross-appeal based upon the same judgment and order. We affirm on all issues raised on appeal and cross-appeal except for the trial court’s award of an expert witness fee to the Association’s expert.
This court, while addressing expert witness fees under section 92.231 of the Florida Statues, has previously stated that “the party calling the witness is entitled to have an expert witness fee taxed if costs are awarded to that party.” Murphy v. Tallardy, 422 So.2d 1098, 1099 (Fla. 4th DCA 1982). The trial court determined that Briganti was the prevailing party below and there is no indication in the record that the court awarded costs to the Association. Therefore, we reverse the portion of the trial court’s order for fees and costs awarding an expert witness fee to the Association’s expert and remand for further proceedings consistent with this opinion.
Affirmed in part, reversed in part and remanded for further proceedings.
POLEN, FARMER and HAZOURI, JJ., concur.